Citation Nr: 0512001	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post traumatic stress disorder.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO granted service connection for post 
traumatic stress disorder and assigned a 50 percent rating, 
effective April 17, 2001.  In a November 2002 rating 
decision, the RO increased the disability rating to 70 
percent and awarded a total disability rating based on 
individual unemployability due to service-connected 
disability, effective April 17, 2001.  The case is now before 
the VA RO in Boise, Idaho.  

In the November 2002 rating decision, the RO denied service 
connection for somatization disorder, a heart condition, and 
a gastrointestinal disorder.  The veteran submitted a notice 
of disagreement on these issues and the RO issued a statement 
of the case in November 2003.  The veteran did not perfect 
his appeal by filing a timely substantive appeal.  Therefore, 
the Board does not have jurisdiction over these issues.  

In a November 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective May 12, 2003.  The RO also 
granted service connection for tinnitus and assigned a 10 
percent rating, effective May 12, 2003.  The RO notified the 
veteran of that determination by letter dated November 23, 
2004; he did not appeal.  Therefore, the Board does not have 
jurisdiction over these issues.  

In a February 2005 rating decision, the RO denied reopening 
claims for service connection for a heart condition and a 
gastrointestinal disorder.  The RO notified the veteran of 
that determination by letter dated February 16, 2005; he did 
not appeal.  Therefore, the Board does not have jurisdiction 
over these issues.  


FINDING OF FACT

The probative evidence shows that post traumatic stress 
disorder is productive of occupational and social impairment 
with deficiencies in most areas, but does not result in total 
occupational and social impairment under the schedular 
criteria.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for an increased rating in a 
November 2004 letter.  Although the RO issued the 
notification letter subsequent to the May 2002 and November 
2002 rating decisions, the Board finds this will not 
prejudice the veteran on this issue.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for a higher rating in 
the November 2004 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of any federal department or agency.  
The RO advised him that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claim.  The Board finds that VA fully notified the veteran of 
what is required to substantiate the claim for a higher 
rating.  

The RO notified veteran the reasons why he was not entitled 
to a higher rating in the May 2002 and November 2002 rating 
decisions, the November 2002 statement of the case, and in 
the November 2004 supplemental statement of the case.  The 
statement of the case and the supplemental statement of the 
case fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the veteran had no entitlement to a 
higher disability rating under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's service medical records.  In 
this case, the veteran does not contend and the evidence does 
not show that there are additional service medical records.  

The evidence includes all available post-service VA and 
private medical treatment records pertaining to this issue.  
The veteran does not contend and the evidence does not 
indicate that there is any other additional and available 
post-service medical evidence pertaining to this issue that 
has not been obtained, which is necessary for a decision on 
the increased rating claim.  

The evidence includes a VA medical opinion and the veteran 
has undergone several compensation examinations in connection 
with his claim for a higher rating for post traumatic stress 
disorder.  This includes a January 2002 VA medical opinion 
and VA examinations in March 2002 and October 2004.  The 
medical findings reported in the opinion and during these 
examinations fully describe in detail the residual impairment 
that is due to the veteran's service-connected post traumatic 
stress disorder.  The physicians who performed the March 2002 
and October 2004 compensation examinations certified that all 
the evidence in the claims folder was reviewed in connection 
with the examinations.  These physicians expressed clear 
medical opinions on the impairment resulting from post 
traumatic stress disorder and their findings and medical 
conclusions are generally consistent.  Therefore, additional 
medical development is not required.  38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


IV.   Post traumatic stress disorder

The veteran seeks a 100 percent schedular disability rating 
for posttraumatic stress disorder.  He contends that he 
constantly experiences intrusive events of combat action in 
Vietnam.  The veteran specifically contends in his notice of 
disagreement that his symptoms include recurrent nightmares 
resulting in hypervigilance and an inability to sleep, 
avoidance of thoughts and feelings about his experiences, 
extreme irritability and outbursts of anger, impaired memory 
and difficulty concentrating, and isolation from other 
people.  He maintains that he is no longer able to obtain or 
maintain gainful employment due to his posttraumatic stress 
disorder symptoms.  He argues that the evidence supports his 
claim for a 100 percent rating for posttraumatic stress 
disorder.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

In cases that arise from an initial rating decision such as 
this, which established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Board notes that the Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  However, in 
this case the veteran filed his claim in April 2001, which is 
after the effective date of the amended regulations.  
Therefore, the criteria in effect prior to November 7, 1996 
have no application to the veteran's claim.

The Rating Schedule provides a 70 percent evaluation for post 
traumatic stress disorder that results in occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and, an inability to establish and maintain 
effective relationships.  Id.  

The Rating Schedule provides a 100 percent evaluation for 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names 
of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely the basis of social impairment.  38 
C.F.R. § 4.126 (2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p. 46; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  

The veteran is already receiving a 70 percent rating for post 
traumatic stress disorder and he is in receipt of individual 
unemployability.  Therefore, the only question is whether he 
meets the schedular criteria for a 100 percent rating for 
post traumatic stress disorder.  

The Board finds that the probative evidence in this case 
clearly demonstrates that the veteran does not meet the 
schedular criteria for a 100 percent disability rating for 
post traumatic stress disorder.  In this case the probative 
evidence consists of the VA medical opinion and the 
compensation examination findings as well as the statements 
from the veteran.  

In a January 2002 VA medical opinion, a VA examiner stated 
that the veteran had a history of multiple symptoms including 
recurrent and intrusive recollections and nightmares of 
combat events, feelings of detachment, restricted range of 
affect, tendency toward isolation, irritability, insomnia, 
and hypervigilance.  The veteran reported having worked for a 
company for 26 years before being laid one year earlier, 
which increase his irritability and depression.  The 
physician noted that vegetative signs of depression such as 
loss of interest in pleasurable activities and frequent 
crying spells.  The diagnosis was posttraumatic stress 
disorder.  

During the March 2002 fee basis examination, the veteran 
related symptoms that included startle response, recurrent 
nightmares, hypervigilance, and an inability to control his 
anger.  The report shows he had been employed for 26 years at 
the same company until two years prior to the evaluation.  
The physician noted the veteran was casually dressed and he 
was cooperative.  His speech was clear and coherent without 
psychotic content.  There were no delusions, hallucinations, 
or suicidal or homicidal thoughts.  There was slight 
inappropriate behavior.  Personal hygiene was adequate.  The 
veteran was fully oriented.  There was no loss of memory and 
no obsessive or ritualistic behavior.  Rate and flow of 
speech was in the normal limits.  There were no observed 
panic attacks.  The veteran's mood was dysphoric with 
prominent guilt.  There was no impairment of impulse control.  
His sleep was impaired due to nightmares regarding the in-
service events.  The physician stated that the diagnosis was 
post traumatic stress disorder characterized by multiple life 
threatening experiences, ruminations about events that 
occurred during active service, nightmares, and constriction 
of his employment.  The physician provided a GAF score of 50 
based on the post traumatic stress disorder.  

The evidence includes a July 2002 opinion from the veteran's 
readjustment counselor therapist from the Vet Center.  The 
therapist concluded that the veteran is disabled and 
unemployable as a result of post traumatic stress disorder 
based on his service and post-service medical history.  

During the October 2004 VA examination, the veteran related 
that he has been married for 20 years.  He stated he did not 
participate in social activities and does not maintain 
contact with his children from a former marriage.  The 
veteran reported that his primary problems are irritable 
bowel syndrome and cardiac problems.  The veteran stated he 
is not receiving treatment for post traumatic stress disorder 
or any other psychiatric disorder but takes medication to 
help him sleep.  The veteran reported disturbed sleep due to 
nightmares.  He reported irritability and intrusive thoughts 
from his experiences and he reported avoidance of stimuli.  
He also reported behavior suggestive of hypervigilance.  On 
mental status examination, the physician noted that the 
veteran was dressed appropriately and his appearance was 
consistent with his age.  He was alert and fully oriented and 
there were no delusions, hallucinations, or suicidal or 
homicidal thoughts.  Memory appeared grossly intact but was 
vague for events and relation to time.  He gave goal directed 
answers and his expression was congruent with his speech 
content.  Affect was dysphoric and restricted in range.  The 
physician noted that the veteran endorsed high levels of 
depressive symptomatology as well as extreme levels of 
hypervigilance.  He was likely to be an individual with few 
close relationships.  The physician concluded that the proper 
diagnosis was post traumatic stress disorder.  The physician 
noted that the veteran had become more reclusive since the 
2002 examination and that his most pervasive symptoms were a 
seething sense of anger.  The final diagnosis was chronic 
post traumatic stress disorder and alcohol abuse.  The 
physician provided a GAF score of 50 and opined that this has 
likely been the veteran's highest level of functioning over 
the previous year.  

The above medical findings are consistent insofar as the 
veteran's ongoing post traumatic stress disorder symptoms and 
the assessment of overall functioning.  This evidence does 
not support a finding of total occupational and social 
impairment.  The assessments by the physicians in 2002 and 
2004 are highly probative in this case because both reviewed 
the veteran's claims folder in connection with the 
examinations.  Each physician provided a GAF score of 50.  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV, p. 46.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Moreover, 
the compensation examination reports and the remaining 
medical evidence does not show that the veteran's symptoms do 
not include gross impairment in thought processes or 
communication.  In addition, the medical findings do not show 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, own occupation, or own name.  In fact, the 
veteran does not contend that his post traumatic stress 
disorder causes such impairment.  

The Board concludes that the preponderance of the evidence 
does not support an evaluation in excess of 70 percent for 
post traumatic stress disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
Consequently, the appeal is denied.  


ORDER

An initial disability rating in excess of 70 percent for post 
traumatic stress disorder is denied.  



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


